Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

              IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON March 22, 2022

                                           DIVISION II

 STATE OF WASHINGTON,                                                 No. 54638-8-II

                        Respondent,

         v.                                                    UNPUBLISHED OPINION

 MICHAEL GREGORY RAMSEY,

                        Appellant.


       WORSWICK, J. — Michael Ramsey appeals his conviction and sentence for second degree

rape. He argues that (1) a juror displayed actual bias but was seated in violation of his right to a

fair and impartial jury, (2) a photograph of his victim that could have been used to impeach her

testimony was improperly excluded under the rape shield statute, and (3) the State violated his

constitutional rights by presenting evidence that he did not consent to a search of his property.

For each of these arguments, Ramsey alternatively argues that he received ineffective assistance

of counsel. Ramsey further argues that (4) cumulative error violated his right to a fair trial, and

(5) the trial court erroneously imposed community custody conditions and discretionary legal

financial obligations (LFOs). In a statement of additional grounds (SAG), Ramsey also argues

that an expert witness improperly testified to an ultimate issue and that the prosecutor elicited

testimony in violation of a pretrial ruling and elicited false testimony.

       We hold that (1) Ramsey cannot show that the juror in question was actually biased,

(2) the trial court properly denied Ramsey’s motion to admit the photograph under the rape

shield statute, and (3) Ramsey cannot show manifest error because the State did not use

Ramsey’s lack of consent to a search as substantive evidence of guilt. Thus, Ramsey cannot
No. 54638-8-II


show ineffective assistance of counsel or cumulative error. We accept the State’s concession

that the trial court erroneously imposed community custody conditions and discretionary LFOs.

The arguments in Ramsey’s SAG also fail. Accordingly, we affirm Ramsey’s judgment and

sentence and remand to strike the incorrect community custody conditions and LFOs.

                                             FACTS

                                        I. BACKGROUND

       Ramsey and the victim, SB, worked together at a store in Tumwater, and would take

breaks together. They discussed Ramsey’s relationship with his ex-wife and daughter, and SB’s

relationship with her ex-boyfriend and his family. Although they communicated via Facebook

and Snapchat social media applications, Ramsey and SB did not communicate or associate

regularly outside of work.

       In July 2019, SB sent a Snapchat message to multiple people, asking if anyone wanted to

get dinner together. Ramsey responded, and the two agreed to meet at a restaurant in Olympia at

around 3:00 PM. During the meal, Ramsey asked SB if she had plans for the rest of the day and

invited her to visit his farm in Centralia. SB agreed to visit Ramsey’s farm, but told him she had

to be home by 7:00 PM for a study session. There was no study session; SB wanted to set a time

because she did not want to be with Ramsey for too long.

       They left from the restaurant and Ramsey drove SB in his car to his farm. Once at the

farm, Ramsey led SB around the property. When they reached an orchard, Ramsey placed a coat

on the ground and asked SB to sit on it with him, and she did. Ramsey tried to kiss SB, but she

leaned away and said she wanted to go home. SB repeatedly told Ramsey, “No, stop, I want to

go home,” but Ramsey pinned her down. 1 Verbatim Report of Proceedings (VRP) at 170.




                                                2
No. 54638-8-II


SB tried to push Ramsey away but he forcefully raped her. He eventually stopped and they

walked to Ramsey’s house.

       Later, Ramsey agreed that SB could leave. SB insisted on driving Ramsey’s car back

because she did not trust Ramsey to take her back to Olympia. They returned to the restaurant,

and SB got in her car and drove to her friend’s house. SB’s friend took her to the hospital where

they conducted a sexual assault exam. The following day, SB called the police.

       Lewis County Sheriff Deputy Emmett Woods was assigned to investigate the case. After

interviewing SB, he went to Ramsey’s farm. There, Deputy Woods interviewed Ramsey and

asked to be taken around the farm. Ramsey did not allow Deputy Woods to photograph the

property. Deputy Woods arrested Ramsey and returned later to the farm with a warrant and

photographed the property.

                                            II. TRIAL

       The State charged Ramsey with second degree rape. The case proceeded to a jury trial in

December 2019. At trial, witnesses testified to the facts stated above. Ramsey asserted a

consent defense.

A.     Jury Voir Dire

       During voir dire, the trial court asked the jury venire if anyone was associated with or had

a close friend or relative in the court system or legal system. Juror No. 10 answered yes and the

court asked the juror to elaborate.

       PROSPECTIVE JUROR NO. 10: Just a good friend of mine is a sheriff in Thurston
       County.

       THE COURT: Okay. Anything about that that would affect your ability to be fair
       and impartial in this case?

       PROSPECTIVE JUROR NO. 10: Yes and no.




                                                3
No. 54638-8-II


       THE COURT: Tell us more about that.

       PROSPECTIVE JUROR NO. 10: Just conversations we’ve had, you know, I guess.
       Yeah, I don’t know. I don’t think I really want to elaborate any more.

       THE COURT: Well, you might get some opportunities to further elaborate upon
       questioning from the attorneys, but for now we’ll leave it at that.

1 VRP at 30-31.

       The State then proceeded to ask prospective jurors questions about bias. The State

discussed the burden of proof required to convict. The State questioned Juror No. 10:

       [THE STATE]: Now, what we’re talking about with bias is, No. 10, when you came
       into this courtroom, what was one of the first things you thought?

       PROSPECTIVE JUROR NO. 10: Nervous.

       [THE STATE]: When Mr. Ramsey was being introduced, what went through your
       head?

       PROSPECTIVE JUROR NO. 10: (No response.)

       [THE STATE]: Did you possibly wonder why you were here?

       PROSPECTIVE JUROR NO. 10: Yeah. I was – you know, I would rather not say.

1 VRP at 57.

       The State then moved on and asked jurors questions about the level of control and the

role of the perpetrator and victim in assault and rape cases. 1 VRP at 59-61. The State turned

back to Juror No. 10 and asked:

       [THE STATE]: Okay. So if you only heard testimony from the victim about the
       rape, what would your thought process be?

       PROSPECTIVE JUROR NO. 10: (No response.)

       [THE STATE]: Can you convict based solely on the word of the victim?

       PROSPECTIVE JUROR NO. 10: You cannot.

       [THE STATE]: Cannot?



                                                4
No. 54638-8-II



      PROSPECTIVE JUROR NO. 10: I don’t think so.

      [THE STATE]: Why not?

      PROSPECTIVE JUROR NO. 10: Wouldn’t you need to have both, both sides?

      [THE STATE]: Both sides. What do you mean by both sides?

      PROSPECTIVE JUROR NO. 10: Well, each person has got their story.

      [THE STATE]: Remember our discussion about burden of proof and who has to
      prove to you that the crime took place?

      PROSPECTIVE JUROR NO. 10: You do.

      [THE STATE]: I do. What does the defendant have to do?

      PROSPECTIVE JUROR NO. 10: (No response.)

      [THE STATE]: Under our current system of law, he doesn’t have to do a thing. Do
      you agree with that or disagree with that?

      PROSPECTIVE JUROR NO. 10: I agree with that.

      [THE STATE]: Okay. Again I ask you, if you only heard testimony of the victim
      – and keep in mind that you don’t disagree with the responses from the previous
      jurors – can you convict based solely on the word of the victim if that establishes
      that a rape took place?

      PROSPECTIVE JUROR NO. 10: Only if you convince me.

      [THE STATE]: And would that be enough evidence to convince you if the person
      comes in here and said, ‘I was raped. That person raped me,’ and then they go into
      detail?

      PROSPECTIVE JUROR NO. 10: If you present enough evidence.

      [THE STATE]: What type of evidence would you want?

      PROSPECTIVE JUROR NO. 10: Physical.
      ...

      [THE STATE]: Would you be more comfortable if there was physical evidence?

      PROSPECTIVE JUROR NO. 10: Yes.


                                              5
No. 54638-8-II



       [THE STATE]: Is it required?

       PROSPECTIVE JUROR NO. 10: No.

       [THE STATE]: But you would obviously be more comfortable if there was physical
       evidence?

       PROSPECTIVE JUROR NO. 10: I’ve watched a lot of movies. Let’s go there, you
       know.

1 VRP at 62-64.

       Later, the State summarized: “No. 10, so 9 and 7 have said they could convict on the

testimony of just the victim if that establishes rape, but it would be a lot – it would make them

feel more comfortable convicting if there were other evidence in addition to the victim’s

testimony.” 1 VRP at 65-66. Ramsey did not challenge Juror No. 10 for cause, nor did Ramsey

exercise all of his peremptory challenges. The court seated Juror No. 10 on the jury.

B.     State’s Motion in Limine and Defense’s Motion to Admit Photograph

       The State made a motion in limine to prohibit Ramsey from eliciting any evidence

regarding SB’s past sexual behavior under the rape shield statute, RCW 9A.44.020. 1 VRP at

10-12. Defense counsel stated:

       I don’t intend at all to get into the alleged victim’s sexual past or history. . . .
       Depending on what [SB] says, I may intend to introduce a photograph that I believe
       was sent to my client where she’s depicted scantily, and that’s based on my
       interview. I suspect she might testify consistent with my interview that she had no
       interest whatsoever in my client. ‘He was old,’ is her word, ‘and I wanted nothing
       to do with him.’

               She was communicating with him in a way that would seem to be
       inconsistent with that, but I don’t know what she’s going to say on the stand, and
       before I offer or even mark those, I would ask that the court make a ruling on that.

1 VRP at 11-12.

       The State responded, in pertinent part,




                                                 6
No. 54638-8-II


       I don’t think the victim would say she wanted nothing to do with the defendant. I
       think she would say that they were casual friends, they worked together, they spent
       less than a handful of times together outside of work, but she wasn’t romantically
       interested in him. I expect that to be her testimony, and I believe that’s what she
       said in her interview.

               Now, what was provided to me by defense is a screenshot of a Snapchat.
       Now, the Snapchat was posted by a friend of hers, not her. May or may not have
       been sent to the defendant. Sounds like the defendant would testify that it was sent
       to him.

              What it is is two women and the back of a third woman basically wearing
       bras and underwear. It’s my understanding they were at a club, and this was taken
       weeks to months prior to the rape. And so the State doesn’t see that there’s any –
       even if she sent it to the defendant weeks or months before the rape, the State
       doesn’t see that there’s any relevance as to whether or not she consented to having
       sex with him on the night in question if she sent him a less-than-modest photo
       weeks to months prior to the rape.

       . . . But [Defense counsel’s] email to me was that if she continues to insist she was
       not into my client, quote, then he intends to introduce this photo of them, which
       was posted on social media, to be fair, so dozens if not more people saw it. . . .

1 VRP at 13-14.

       The trial court reserved judgment on the issue until later in the trial, but ruled that the

photograph not be referred to during opening statements. Later, Ramsey brought up the

admission of the photograph out of the jury’s presence.

       Ramsey argued that the photograph was admissible to impeach SB’s credibility regarding

the extent of her relationship with Ramsey. Ramsey’s counsel offered that Ramsey would testify

that he received the photograph directly from SB and that admitting it would impeach SB’s

credibility as to her statements that he and SB were merely friends.

       The State responded that the photograph in question was taken by a friend, not SB, in

May 2019, at a rave event. The friend posted it to Snapchat and SB re-posted it and shared the

photograph with friends. The State offered that SB did not recall whether she had sent it to

Ramsey directly and stated SB had sent it to more than one person. The State argued that SB



                                                  7
No. 54638-8-II


acknowledged she had been friendly colleagues with Ramsey and shared meals and conversation

with him, and that therefore the photograph “only serves to paint her as a promiscuous person,

which is actually what the rape shield law prohibits. . . . And she would state that her purpose

was showing off that they were at this event.” 2 VRP at 253.

       Ramsey argued that “it all goes to her credibility,” and stated that “it shows the nature of

the relationship as opposed to how [SB has] characterized it on direct examination. She’s not

going to send that photograph to somebody she’s not close to who she is not having some sort of

relationship with.” 2 VRP at 254-55.

       The State responded that such a line of questioning would then open the door to whether

SB sent the photograph to other people and that such questioning would expose SB’s character to

questions of promiscuity barred by the rape shield statute. The trial court denied Ramsey’s

request to admit the photograph.

       The trial court explained:

       I’m going to deny the admissibility, or I’m going to rule that it’s not admissible
       under the rape shield law. I do find that it falls under rape shield.

               No. 1, there are some procedural requirements under rape shield, and there
       needs to be a written motion, and it’s mandatory – the rule says ‘shall’ – a written
       motion with an offer of proof and an affidavit supporting the offer of proof. None
       of that has been done.

                I’m not a big fan of denying motions or denying rights on purely procedural
       grounds, and so I will also tell the parties that even had it been properly procedurally
       put before the court, I don’t find under RCW 9A.44.020(3)(d) that it is relevant to
       the issue of consent, that it’s not inadmissible because its probative value is
       substantially outweighed by the probability that its admission creates substantial
       danger of undue prejudice and that its exclusion would result in denial of substantial
       justice to the defendant.

              And all three of those have to be met. It’s not an ‘or.’ It’s all three of them.
       And even if one, even if the first of those three was met, and that’s the closest of
       those three, the other two are not. So I’m finding both on procedural and
       substantive grounds that it is not admissible.



                                                  8
No. 54638-8-II



2 VRP at 256-57.

C.     Deputy Woods’s Testimony

       Later in the trial, again while the jury was not present, the State sought clarity from the

court on its proposed line of questioning for Deputy Woods. The State explained that it intended

to ask Deputy Woods if he asked Ramsey for permission to take photographs of the farm. The

State clarified that it did not intend to ask Deputy Woods if Ramsey made Woods get a warrant

to take the photographs.

       Ramsey asked that the court exclude mention of the warrant because he has a right to

demand a warrant. The court responded:

       Right. [Ramsey] has a right to not incriminate himself, and that invocation of that
       right cannot be presented to the jury.

               It sounds like both parties know what the line is. I agree with [the State]
       that that’s not crossing the line. That’s going up to I think what is permissible, and
       it sounds like you agree to that as well.

3 VRP at 430. Ramsey agreed, and the court brought the jury in.

       The State then called Deputy Woods. Deputy Woods testified that he went to Ramsey’s

farm to investigate and informed Ramsey why he was there. Deputy Woods asked Ramsey to

give him a tour of the farm so he could see the scene and ask Ramsey questions. Deputy Woods

testified that Ramsey agreed to walk him around the property. The following exchange then took

place between the State and Deputy Woods:

       Q: What happened then?

       A: We left the house. We started walking. Next to the driveway there’s kind of a
       pathway that led away from the house, and we started walking towards an open
       field, and I asked if he would be okay with me taking photos, and he asked me why.
       I told him that I wanted to compare photos with [SB’s] statement to ensure that her
       statement was accurate. He then asked if he could talk to his brother first and talk
       to him about me taking photos.



                                                 9
No. 54638-8-II



          Q: He asked if he could talk to his brother?

          A: Or he said he wanted to talk to his brother first.

          Q: And did he do that?

          A: Yes.

          Q: Okay. Did you at any point tell Mr. Ramsey that [SB] had been to the hospital
          and had a physical exam?

          A: I did.

          Q: What happened after Mr. Ramsey spoke with his brother?

          A: Decided that he no longer wanted to walk me around the property.

          Q: Then what did you do?

          A: After that, I took Mr. Ramsey into custody.

3 VRP at 440-41.

          Deputy Woods also testified that after he took Ramsey into custody, he and other sheriff

deputies went to the farm to preserve the crime scene. The State asked Deputy Woods if he had

a warrant to take photographs at the farm, and Deputy Woods stated that he did. Ramsey did not

object.

          The trial court admitted Deputy Woods’s photographs of the farm. Deputy Woods’s

testimony then turned to his investigation on the farm, the photographs he took, his conversations

with SB, and his examination of Ramsey.

          Deputy Woods also testified that Ramsey told Deputy Woods that he and SB “made out.”

3 VRP at 439. At one point, the State asked Woods whether Ramsey said “there was no sex,” to

which Deputy Woods responded “correct.” 3 VRP at 451. On cross examination, Ramsey

elicited testimony from Deputy Woods that Ramsey’s full statement was that he made out




                                                    10
No. 54638-8-II


“[w]ith [SB], and that was it.” 3 VRP at 487. Deputy Woods testified that Ramsey said he

“didn’t want to get into details because it was personal.” 3 VRP at 487. Deputy Woods then

admitted that Ramsey never explicitly denied having sex with SB.

       Ramsey testified in his defense. He testified that the encounter with SB was consensual.

       During closing arguments, the State referred to Deputy Woods’s testimony and said,

       Deputy Woods took photos of the scene. He went around and he found where it
       was that she said this had occurred and took photos. You can see in the photos
       where the grass and twigs are all matted down in an area. [SB] said that’s where it
       occurred, and that’s where Deputy Woods took pictures of. That matched [SB’s]
       story.

3 VRP at 595. The State did not otherwise refer to Deputy Woods’s warrant or Ramsey’s

request to speak to his brother about Woods’s request to photograph the farm.

D.     Nurse Jensen’s Testimony

       Nurse Lulu Jensen, a sexual assault nurse examiner, testified that she examined SB.

Jensen testified that the exam included an interview of SB. Jensen testified that during the

interview SB told Jensen that a coworker had vaginally penetrated her. 3 VRP at 384. SB

reported to Jensen that she struggled and repeated to him that she did not want to continue, and

that she wanted to go home.

       Next, Jensen testified that she then conducted the physical exam. She said that SB “was

just covered in just superficial scratches, which would be consistent with struggling in the

brush.” 3 VRP at 388. Ramsey objected to this statement and the trial court sustained the

objection. Jensen continued her testimony and stated, “Superficial scratches all over her entire

back. And she had bruising on her legs. She had superficial scratches everywhere, but I

remember the back specifically. They were, I mean, just about all over her.” 3 VRP at 388.

Jensen also testified as to other injuries SB sustained. Jensen explained that SB’s injuries were




                                                11
No. 54638-8-II


“consistent with” what SB had told her during the interview portion of Jensen’s examination. 3

VRP at 393, 395.

       The jury found Ramsey guilty of second degree rape. The trial court sentenced him to

102 months. The court also restricted Ramsey’s contact with minors and imposed a community

custody supervision fee LFO.1 Ramsey appeals.

                                            ANALYSIS

       Ramsey makes multiple arguments on appeal. He argues that because Juror No. 10

displayed actual bias, the trial court erred in failing to excuse the juror. Next, he argues that the

trial court violated his right to confrontation when it denied admission of the photograph of the

victim for impeachment purposes. Ramsey next argues that the State impermissibly commented

on Ramsey’s exercise of his right to privacy because Deputy Woods alluded that Ramsey had

refused him permission to photograph the farm without a warrant. Ramsey also argues that

cumulative error violated his right to due process and a fair trial. Finally, Ramsey argues that the

trial court erred when it imposed LFOs and community custody conditions involving minors.

       The State concedes that the trial court improperly imposed the community custody

conditions involving minors and LFOs. We accept the State’s concession, however, Ramsey’s

remaining arguments fail.

                                           I. JUROR BIAS

       First, Ramsey argues that Juror No. 10 displayed actual bias and that the trial court

violated his right to a fair trial and impartial jury when it seated the juror. The State argues that

Ramsey waived any challenge to the trial court’s alleged failure to excuse Juror No. 10 for cause




1
  The trial court imposed the community supervision fee despite finding that Ramsey was
indigent and stating it would impose only mandatory LFOs.


                                                  12
No. 54638-8-II


when he failed to exercise all of his peremptory challenges. We hold that because Ramsey fails

to show actual bias his argument fails.

A.     Standard of Review

       The Sixth Amendment to the United States Constitution and article I, section 22 of the

Washington Constitution both guarantee a criminal defendant the right to trial by an impartial

jury. State v. Guevara Diaz, 11 Wn. App. 2d 843, 854-55, 456 P.3d 869 review denied, 195

Wn.2d 1025, 466 P.3d 772 (2020). A party may challenge a juror for cause if the party can show

actual bias. Guevara Diaz, 11 Wn. App. 2d at 855; RCW 4.44.170. Actual bias is “the existence

of a state of mind on the part of the juror in reference to the action, or to either party, which

satisfies the court that the challenged person cannot try the issue impartially and without

prejudice to the substantial rights of the party challenging.” RCW 4.44.170(2). A juror’s

opinion alone is not sufficient to sustain an actual bias challenge. RCW 4.44.190. Rather, “the

court must be satisfied, from all the circumstances, that the juror cannot disregard such opinion

and try the issue impartially.” RCW 4.44.190. Likewise, the court “must be satisfied that the

potential juror is unable to ‘try the issue impartially and without prejudice to the substantial

rights of the party challenging’ before dismissing the juror for actual bias.” State v. Sassen Van

Elsloo, 191 Wn.2d 798, 809, 425 P.3d 807 (2018) (quoting RCW 4.44.170(2)).

       We review a trial court’s decision not to dismiss a juror for a manifest abuse of

discretion. Guevara Diaz, 11 Wn. App. 2d at 856. A trial court abuses its discretion if its

decision is based on untenable grounds for untenable reasons. Guevara Diaz, 11 Wn. App. 2d at

856.

       A trial court must excuse a prospective juror if the juror cannot disregard a preconceived

opinion and try the issues impartially. RCW 4.44.190; State v. Peña Salvador, 17 Wn. App. 2d




                                                  13
No. 54638-8-II


769, 785, 487 P.3d 923 (2021). But a trial court need not excuse a prospective juror with a

preconceived opinion if the juror can set aside the opinion to try the case on the evidence and the

law as required by the trial court. RCW 4.44.190; Peña Salvador, 17 Wn. App. 2d at 785.

“Equivocal answers alone are not sufficient to establish actual bias warranting dismissal of a

potential juror.” Sassen Van Elsloo, 191 Wn.2d at 808-09.

B.     Peremptory Challenge Waiver

       As an initial matter, the State argues that Ramsey waived the challenge to Juror No. 10

because he accepted the empaneled jury without challenge. Ramsey argues that he is allowed to

raise the issue of actual bias on appeal. We agree with Ramsey.

       1.      Ramsey Did Not Waive His Ability To Argue Actual Bias on Appeal

       We may decline to review the merits of a challenge to the jury composition. State v.

Clark, 143 Wn.2d 731, 763-64, 24 P.3d 1006 (2001). Where a party does not challenge any of

the ultimately seated jurors for cause or use an available peremptory challenge against any of

them, we do not review the merits of an improper juror seating claim. Clark, 143 Wn.2d at 763-

64. However, a defendant who challenges a conviction based on a claim of juror bias established

by the record raises an issue of manifest constitutional error that is not waived even where that

defendant fails to exercise all his peremptory challenges. Guevara Diaz, 11 Wn. App. 2d at 854.

       Here, Ramsey did not challenge Juror No. 10 for cause and did not exhaust his

peremptory challenges. However, Ramsey argues that Jury No. 10 exhibited actual bias. Thus,

we review the merits of his claim.




                                                14
No. 54638-8-II


       2.      Ramsey Cannot Show Actual Bias

       Ramsey argues that the trial court should have used its discretion to dismiss Juror No. 10

even in the absence of a challenge because Juror No. 10 displayed actual bias. We hold that

Juror No. 10 did not display actual bias.

       The trial court has a mandatory duty to dismiss an unfit juror even in the absence of a

challenge. State v. Lawler, 194 Wn. App. 275, 284, 374 P.3d 278 (2016) (published in part);

RCW 2.36.110; CrR 6.4(c)(1). Under RCW 2.36.110, “It shall be the duty of a judge” to dismiss

a juror who is unfit because of actual bias. Actual bias exists when the trial court is “satisfied,

from all the circumstances, that the juror cannot disregard such opinion and try the issue

impartially.” RCW 4.44.190.

       However, “a trial court should exercise caution before injecting itself into the jury

selection process.” Lawler, 194 Wn. App. at 284. Trial counsel may have legitimate, tactical

reasons not to challenge a juror who may have exhibited some bias. Lawler, 194 Wn. App. at

285. A juror’s equivocal answers by themselves do not require that the juror be dismissed for

cause. Sassen Van Elsloo, 191 Wn.2d at 808-09.

       A trial court is in the best position to evaluate whether a juror should be dismissed

because it can assess the juror’s “tone of voice, facial expressions, body language, or other forms

of nonverbal communication when making his statements.” Lawler, 194 Wn. App. at 287. We

therefore review the trial court’s decision to not excuse a juror for a manifest abuse of discretion.

Guevara Diaz, 11 Wn. App. 2d at 856. A trial court abuses its discretion when it bases its

decisions on untenable grounds for untenable reasons. Guevara Diaz, 11 Wn. App. 2d at 856.

       Here, Juror No. 10’s answers were equivocal. When asked if his relationship with a

police officer might create a bias, Juror No. 10 answered, “Yes and no.” 1 VRP at 30-31.




                                                 15
No. 54638-8-II


Ramsey argues that Juror No. 10’s “yes and no” response was unequivocal, Br. of Appellant at

24, but he is mistaken. Replying “yes and no” is the very embodiment of an equivocal statement.

This response, along with Juror No. 10’s other responses, “seemed to convey a vague,

nonspecific discomfort with the case rather than a firm bias.” Lawler, 194 Wn. App. at 287.

Furthermore, the nonverbal aspects of the juror’s response would be important. For example, the

record shows that Juror No. 10 did not record an audible response to several of the questions

posed to him. Whether the juror nodded his head, shrugged, or engaged in other nonverbal

communication, we cannot tell.

        Importantly, the record on appeal shows that Ramsey’s counsel was alert to the

possibility of bias and exercised several challenges to multiple jurors. Accordingly, it is also

possible to infer from Ramsey’s counsel’s lack of challenge to Juror No. 10 that counsel saw no

actual bias from Juror No. 10. Thus, there is nothing in the record beyond equivocal statements

that shows any evidence of actual bias.

        For all of these reasons, we hold that Juror No. 10 did not display actual bias and

accordingly, that the trial court did not abuse its discretion.

        3.      Ramsey Cannot Show Ineffective Assistance of Counsel Because There Was No
                Actual Bias

        In the alternative, Ramsey argues that his trial counsel rendered ineffective assistance by

not inquiring further of Juror No. 10 and seek removal of the juror. We disagree.

        To demonstrate ineffective assistance of counsel, Ramsey must show that (1) defense

counsel’s performance was deficient, and (2) that the deficient performance resulted in prejudice

to the defendant. State v. Vazquez, 198 Wn.2d 239, 494 P.3d 424, 431 (2021). The failure to

demonstrate either prong ends our inquiry. State v. Classen, 4 Wn. App. 2d 520, 535, 422 P.3d

489 (2018). Trial counsel may have legitimate, tactical or strategic reasons not to challenge a



                                                  16
No. 54638-8-II


juror and we do not interfere with defense counsel’s strategic decisions in jury selection. Lawler,

194 Wn. App. at 285, 289. If Ramsey cannot show the absence of a legitimate trial strategy or

tactic, then counsel’s performance is not deficient. Vazquez, 198 Wn.2d at 248, 494 P.3d at 431.

       Here, Ramsey cannot show that his trial counsel rendered ineffective assistance for two

reasons. First, as explained above, here it is possible that Ramsey’s trial counsel’s decision not

to challenge Juror No. 10 was a legitimate tactic. There is nothing in the record that suggests

Ramsey’s trial counsel did not evaluate the jurors. Moreover, the record shows that there were

elements of Juror No. 10’s voir dire answers that indicate he displayed bias in favor of Ramsey.

More than once, Juror No. 10 stated that he would be more comfortable with physical evidence

in addition to a victim’s testimony. From this, it is possible to infer that defense counsel

believed Juror No. 10 could be fair. We do not interfere with defense counsel’s strategic

decisions in jury selection. Lawler, 194 Wn. App. at 288. On the record before us, it is likely

that Ramsey’s counsel had legitimate, tactical or strategic reasons not to challenge Juror No. 10.

       Second, as explained above, Ramsey cannot show actual bias by Juror No. 10.

Accordingly, he cannot show any prejudice resulted from seating Juror No. 10. Thus, Ramsey’s

ineffective assistance of counsel claim fails.

             II. ADMISSION OF THE PHOTOGRAPH UNDER THE RAPE SHIELD STATUTE

       Next, Ramsey argues that the trial court violated his right to confrontation and right to

present a defense by excluding the photograph of the scantily-clad victim. The State argues that

the trial court properly applied the rape shield statute, RCW 9A.44.020. We agree with the State.




                                                 17
No. 54638-8-II


A.     Legal Principles

       1.      Standard of Review

       Although an accused has the right to examine witnesses and be heard in his own defense,

those rights are not absolute. State v. Jones, 168 Wn.2d 713, 720, 230 P.3d 576 (2010). A

defendant has no right to present irrelevant evidence, and the State’s interest in excluding

prejudicial evidence is balanced against the defendant’s need for the information sought. State v.

Orn, 197 Wn.2d 343, 352, 482 P.3d 913 (2021); Jones, 168 Wn.2d at 720. Evidence of a

victim’s past promiscuity can be excluded, but evidence of high probative value of consent

cannot be restricted if it would deprive the defendant of the ability to testify to his version of the

incident. Jones, 168 Wn.2d at 721; State v. Hudlow, 99 Wn.2d 1, 9, 14-16, 659 P.2d 514 (1983).

Trial courts therefore retain wide latitude to impose reasonable limits on cross examination based

on, inter alia, harassment or prejudice. State v. Lee, 188 Wn.2d 473, 487, 396 P.3d 316 (2017).

       We review the question of whether Ramsey’s constitutional rights were violated de novo,

but we review the trial court’s evidentiary rulings for an abuse of discretion. State v. Arndt, 194

Wn.2d 784, 797, 453 P.3d 696 (2019). Accordingly, we apply a two-step standard of review.

State v. Arndt, 194 Wn.2d at 797-98. First, we review “the trial court’s individual evidentiary

rulings for abuse of discretion.” State v. Case, 13 Wn. App. 2d 657, 667, 466 P.3d 799 (2020).

Second, we consider “de novo the constitutional question of whether those rulings deprived the

defendant of their right to present a defense and cross-examine adverse witnesses.” Case, 13

Wn. App. 2d at 667.

       2.      Rape Shield Statute

       A trial court’s decision to exclude evidence under the rape shield statute is reviewed for

an abuse of discretion. State v. Cox, 17 Wn. App. 2d 178, 186, 484 P.3d 529 (2021). A trial




                                                  18
No. 54638-8-II


court abuses its discretion when its decision is manifestly unreasonable or based on untenable

grounds for untenable reasons. Lee, 188 Wn.2d at 486. Also, a trial court abuses its discretion

when it applies the wrong legal standard or improperly applies the law. Orn, 197 Wn.2d at 351.

       The rape shield statute provides, in pertinent part:

       In any prosecution for the crime of rape . . . or for an attempt to commit, or an
       assault with an intent to commit any such crime evidence of the victim’s past sexual
       behavior including but not limited to the victim’s marital behavior, divorce history,
       or general reputation for promiscuity, nonchastity, or sexual mores contrary to
       community standards is not admissible if offered to attack the credibility of the
       victim and is admissible on the issue of consent, except where prohibited in the
       underlying criminal offense, only pursuant to the following procedure:

       (a) A written pretrial motion shall be made by the defendant to the court and
       prosecutor stating that the defense has an offer of proof of the relevancy of evidence
       of the past sexual behavior of the victim proposed to be presented and its relevancy
       on the issue of the consent of the victim.

       (b) The written motion shall be accompanied by an affidavit or affidavits in which
       the offer of proof shall be stated.

       (c) If the court finds that the offer of proof is sufficient, the court shall order a
       hearing out of the presence of the jury, if any, and the hearing shall be closed except
       to the necessary witnesses, the defendant, counsel, and those who have a direct
       interest in the case or in the work of the court.

       (d) At the conclusion of the hearing, if the court finds that the evidence proposed
       to be offered by the defendant regarding the past sexual behavior of the victim is
       relevant to the issue of the victim’s consent; is not inadmissible because its
       probative value is substantially outweighed by the probability that its admission
       will create a substantial danger of undue prejudice; and that its exclusion would
       result in denial of substantial justice to the defendant; the court shall make an order
       stating what evidence may be introduced by the defendant, which order may include
       the nature of the questions to be permitted. The defendant may then offer evidence
       pursuant to the order of the court.

RCW 9A.44.020(3).

       Where a statute is clear on its face, we give meaning to the plain language of the statute

alone. Jones, 168 Wn.2d at 722.




                                                 19
No. 54638-8-II


B.     Abuse of Discretion and Ramsey’s Constitutional Rights To Confrontation and To
       Present a Defense

       Ramsey argues that the trial court’s exclusion of the photograph of SB violated his

confrontation rights and his right to present a defense. The State argues that the trial court

properly excluded the photograph under the rape shield statute and did not violate Ramsey’s

rights. We agree with the State.

       1. The Trial Court Properly Denied Ramsey’s Motion To Admit the Photograph Under
          the Rape Shield Statute

       First, we examine the trial court’s evidentiary rulings for an abuse of discretion. Case, 13

Wn. App. 2d at 667. Here, Ramsey argues that the trial court abused its discretion when it

excluded the photograph because it applied the wrong legal standard. We disagree.

       As stated above, under the rape shield law, a defendant must fulfill both procedural

requirements and certain evidentiary requirements for the trial court to admit evidence of past

sexual behavior on the topic of a victim’s consent. RCW 9A.44.020(3). Evidence of past sexual

behavior is inadmissible to attack the victim’s credibility. RCW 9A.44.020(3). Ramsey’s

argument fails for three reasons. First, he did not follow the proper procedure when he sought

admission of the photograph. Second, Ramsey offered the photograph to impeach the victim,

that is, to attack the victim’s credibility. This is plainly barred under the statute. Third, the

photograph did not meet the evidentiary requirements of RCW 9A.44.020(3)(d).

       a. Improper Procedure

       First, under the rape shield statute, a defendant proffering evidence must make a written

offer of proof containing the evidence’s relevancy on the issue of the consent of the victim.

RCW 9A.44.020(3)(a). The statute states, “The written motion shall be accompanied by an

affidavit or affidavits in which the offer of proof shall be stated.” RCW 9A.44.020(3)(b).




                                                  20
No. 54638-8-II


       Ramsey did not follow the mandated procedure. He did not make a written motion and

filed no affidavit with the offer of proof. The trial court therefore did not abuse its discretion

when it excluded the photograph.

       b. Credibility and Impeachment

       Second, RCW 9A.44.020(3) bars admission of evidence of past sexual behavior to attack

credibility and requires that, when the defendant seeks admission of evidence “on the issue of

consent,” the offer of proof must explain the evidence’s relevancy on the issue of the consent of

the victim. RCW 9A.44.020(3)(a).

       At trial, Ramsey sought admission of the photograph because he wanted to question

whether SB had sent it solely to Ramsey, to impeach SB’s testimony that SB and Ramsey had

only a platonic relationship. Ramsey’s counsel stated multiple times that he was offering the

photograph because “it goes to her credibility, which is essentially the central issue in this case.”

2 VRP at 252.2

       Ramsey argues that the rape shield statute does not apply here and that the trial court

erred when it did not apply a three-part test our Supreme Court laid out in State v. Jones, 168

Wn.2d at 720. But Jones is inapt. There, the defense proffered evidence from the victim that

was contemporaneous to the incident, that is, during the same sexual incident as the alleged

criminal act. Jones, 168 Wn.2d at 717. The court held that the rape shield statute did not apply

because it precluded evidence of a “victim’s past sexual behavior,” whereas the evidence in

Jones was contemporaneous. 168 Wn.2d 717, 722 (quoting RCW 9A.44.020(2)). Here,



2
 On appeal, Ramsey again argues multiple times that he did not proffer the photograph to show
consent, but to attack SB’s credibility. Faced with the rape shield statute’s prohibition on
evidence offered to attack credibility, Ramsey argues that because he proffered it for credibility
purposes and not consent purposes, “the procedural requirements [of RCW 9A.44.020(3)] were
not triggered.” Br. of Appellant at 50. Ramsey’s argument is self-defeating.


                                                  21
No. 54638-8-II


conversely, the proffered photograph was taken two months before the crime. One of SB’s

friends took the photograph and the photograph itself is not probative of any sexual relationship

between SB and Ramsey. A photograph taken of an unrelated event two months before the

crime in question is in no way “contemporaneous” to the act. Accordingly, the rape shield

statute applies and Jones does not.

       Ramsey then cites State v. Horton, 116 Wn. App. 909, 920, 68 P.3d 1145 (2003), to argue

that the trial court should have admitted the photograph to allow Ramsey to show that SB

testified inaccurately at trial. But the Horton case was decided under RCW 9A.44.020(4), which

provides an exception that evidence is admissible on the issue of credibility “when the

prosecution presents evidence in its case in chief tending to prove the nature of the victim’s past

sexual behavior.” The State presented no such evidence here, and Horton does not apply.3

Accordingly, the trial court properly excluded the photograph based on Ramsey’s offer of proof.

       c. Relevance, Probative Value and Substantial Justice

       Although it was not an abuse of discretion for the trial court to deny admission of the

photograph on procedural grounds alone, the trial court made a clear record that even if Ramsey

had followed the proper procedure, the court would not have admitted the photograph under

RCW 9A.44.020(3)(d). Under subsection (d), there are three evidentiary requirements that must

be fulfilled before admission:

       To admit, the court must find that (1) “the evidence proposed to be offered by the

defendant regarding the past sexual behavior of the victim is relevant to the issue of the victim’s



3
  Ramsey also argues that “the State opened the door to defense cross-examination on it” because
SB testified that she had never been intimate with Ramsey before. Br. of Appellant at 47-48.
But a victim’s denial of having a prior intimate relationship with a defendant is not “evidence of
the nature of the victim’s past sexual behavior,” thus it does not fall under RCW 9A.44.020(4).
Ramsey’s argument fails.


                                                22
No. 54638-8-II


consent;” (2) it “is not inadmissible because its probative value is substantially outweighed by

the probability that its admission will create a substantial danger of undue prejudice;” and

(3) “that its exclusion would result in denial of substantial justice to the defendant.” RCW

9A.44.020(3)(d).

       Here, the trial court ruled:

       I don’t find under RCW 9A.44.020(3)(d) that it is relevant to the issue of consent,
       that it’s not inadmissible because its probative value is substantially outweighed by
       the probability that its admission creates substantial danger of undue prejudice and
       that its exclusion would result in denial of substantial justice to the defendant.

              And all three of those have to be met. It’s not an ‘or.’ It’s all three of them.
       And even if one, even if the first of those three was met, and that’s the closest of
       those three, the other two are not. So I’m finding both on procedural and
       substantive grounds that it is not admissible.

2 VRP at 257.

       Thus, the trial court applied the correct legal standard: the rape shield statute. Nothing in

the record on appeal shows that the trial court’s decision on the relevance and probative nature of

the photograph was based on untenable grounds or for untenable reasons.

       Even if the photograph was minimally relevant to the victim’s consent, the trial court

properly exercised its discretion when it ruled the photograph would be more prejudicial than

probative. Ramsey’s position comes down to an argument that the clothing SB wore in the

photograph tends to show that SB was, or wanted to be, intimate with him. But the photograph

was taken at a public event, so its relevance regarding intimacy was minimal. However the

nature of the clothing SB was wearing could have lead the jury to speculate on SB’s promiscuity,

nonchastity, or sexual mores. Thus, any probative value was outweighed by prejudice.

Accordingly, we hold that the trial court applied the correct legal standard and properly excluded

the photograph under the rape shield statute, RCW 9A.44.020.




                                                 23
No. 54638-8-II


       2.      The Trial Court Did Not Violate Ramsey’s Confrontation Rights or Right to
               Present a Defense

       Ramsey argues that the procedural requirements of the rape shield statute “do not

override” his constitutional rights to confrontation and to present a defense. Br. of Appellant at

49. Ramsey appears to argue that the rape shield statute should give way to considerations of his

constitutional rights, because he has a “weighty interest . . . to present evidence in his defense.”

Br. of Appellant at 50. We disagree.

       a. Right of Confrontation

       The right of confrontation is not absolute. State v. Lile, 188 Wn.2d 766, 781-82, 398

P.3d 1052 (2017). “The scope of such cross examination is within the discretion of the trial

court.” State v. Russell, 125 Wn.2d 24, 92, 882 P.2d 747 (1994). Moreover, “the rape shield

statute does not violate a defendant’s constitutional right to confrontation precisely because the

statute does not preclude evidence of high probative value.” State v. Sheets, 128 Wn. App. 149,

157, 115 P.3d 1004 (2005), as amended (Aug. 2, 2005).

       As our Supreme Court explained in State v. Hudlow, 99 Wn.2d at 16, we balance “the

defendant’s right to produce relevant evidence versus the State’s interest in limiting the

prejudicial effects of that evidence.” And the Hudlow court noted that the rape shield statute

allows introduction of evidence with high probative value. Hudlow, 99 Wn.2d at 16.4 The

statutory test in RCW 9A.44.020(3)(d) is identical to the constitutional balancing test in Hudlow.

       Here, as explained above, the photograph of the victim did not have high probative value.

Moreover, balancing the potential prejudice against Ramsey’s right to impeach SB with this

weak evidence, we hold that Ramsey’s confrontation rights were not violated. See Huldow,



4
 Hudlow examined former RCW 9.79.150(3), which was recodified as RCW 9A.44.020(3). 99
Wn.2d at 5.


                                                 24
No. 54638-8-II


99 Wn.2d at 16. The trial court did not abuse its discretion in excluding evidence of the

photograph, and Ramsey’s confrontation rights were not violated.

       b. Right To Present a Defense

       Reviewing this argument under the two-step process announced in Arndt, we first

recognize, as discussed above, that the trial court did not abuse its discretion in excluding the

photograph. Next, we examine whether the ruling violated Ramsey’s right to present a defense.

       A trial court may exclude evidence so long as a defendant is not prevented from

presenting his defense theory of the case to the jury. See Arndt, 194 Wn.2d at 813-84. Here,

Ramsey testified that SB consented. He also presented Facebook and Snapchat messages

between himself and SB to support his theory that SB consented. The photograph was not a vital

piece of evidence needed to present this theory. Because Ramsey was able to advance his

defense without admission of the photograph, his right to present a defense was not violated.

       3.      Ramsey’s Trial Counsel Did Not Render Ineffective Assistance

       In the alternative, Ramsey argues that he received ineffective assistance of counsel when

his trial counsel failed to make a written motion and file an affidavit as required by RCW

9A.44.020(3). We disagree.

       As noted above, to demonstrate ineffective assistance of counsel, Ramsey must show that

(1) defense counsel’s performance was deficient, and (2) that the deficient performance resulted

in prejudice to the defendant. Vazquez, 198 Wn.2d at 247-48, 494 P.3d at 431. He must show a

“‘reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.’” State v. Gregory, 192 Wn.2d 1, 22, 427 P.3d 621 (2018) (quoting

Strickland v. Washington, 466 U.S. 668, 694, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984)). The

failure to demonstrate either prong ends our inquiry. Classen, 4 Wn. App. 2d at 535.




                                                 25
No. 54638-8-II


       Here Ramsey’s argument fails because he cannot show prejudice. Because the trial court

made a record that it would have excluded the photograph even if Ramsey’s counsel had

followed the correct procedure, Ramsey cannot show that the result of the proceeding would

have been different but for counsel’s performance. Accordingly, Ramsey cannot show

ineffective assistance of counsel.

                          III. COMMENT ON RAMSEY’S RIGHT TO PRIVACY

       Ramsey argues that the State impermissibly commented on his right to privacy when it

elicited Deputy Woods’s testimony that Ramsey told Deputy Woods that he would like to talk to

his brother before Deputy Woods took any photographs of the farm. The State concedes that

Deputy Woods’s testimony was improper, but argues that it was a not a manifest constitutional

error. We agree with the State.

A.     Legal Principles

       Ramsey did not object to Deputy Woods’s testimony below. Because he did not raise an

objection in the trial court, Ramsey has waived the issue absent manifest constitutional error.

RAP 2.5(a)(3). To raise an error for the first time on appeal, an appellant must demonstrate

(1) the error is “truly of a constitutional magnitude” and (2) the error is manifest. State v.

Kalebaugh, 183 Wn.2d 578, 583, 355 P.3d 253 (2015). “[M]anifestness” requires a showing of

actual prejudice. Kalebaugh, 183 Wn.2d at 584. “‘To demonstrate actual prejudice, there must

be a plausible showing by the [appellant] that the asserted error had practical and identifiable

consequences in the trial of the case.’” Kalebaugh, 183 Wn.2d at 584 (alteration in original)

(quoting State v. O’Hara, 167 Wn.2d 91, 99, 217 P.3d 756 (2009)).

       Warrantless searches of constitutionally protected areas are unreasonable per se and

accordingly subject to protections under the Fourth Amendment to the U.S. Constitution and




                                                 26
No. 54638-8-II


Article I, section 7 of the Washington Constitution. State v. Ridgway, 57 Wn. App. 915, 918,

790 P.2d 1263 (1990); State v. Gauthier, 174 Wn. App. 257, 263, 298 P.3d 126 (2013).

Photographing property may constitute a search, and a warrant or court order is therefore first

required. See Gauthier, 174 Wn. App. at 263. A person who invokes his or her right “to refuse

consent to a warrantless search” may not have their refusal used as substantive evidence of guilt

in a criminal trial. Gauthier, 174 Wn. App. at 264, 266.

B.     Manifest Constitutional Error

       Ramsey fails to show that the admission of Deputy Woods’s testimony was a manifest

error because he cannot show it had practical and identifiable consequences in the trial.

Kalebaugh, 183 Wn.2d at 584. At no point did the State use Deputy Woods’s testimony that he

obtained a search warrant as substantive evidence of guilt. Nor did the State attempt to link

Deputy Woods’s testimony that he obtained a search warrant with his testimony on the

photographs he took of the crime scene and Ramsey’s reluctance to allow him to take the photos.

The comment on the warrant was fleeting and about the general criminal investigation that took

place, not a manifest error. See State v. Mohamed, 187 Wn. App. 630, 651, 350 P.3d 671 (2015).

       Ramsey relies on State v. Gauthier to argue that the State’s use of a defendant’s

invocation of his constitutional right to refuse consent to a warrantless search was manifest

constitutional error. 174 Wn. App. at 267. There, Gauthier was suspected of rape and declined

to provide a DNA sample to compare with evidence found on the victim. 174 Wn. App. at 261.

At trial, the State repeatedly questioned Gauthier during cross-examination about his refusal to

provide a DNA sample, elicited the testimony “for the primary purpose of encouraging the jury

to infer guilt based on Gauthier’s refusal to provide a DNA sample,” and argued in its closing




                                                27
No. 54638-8-II


argument that Gauthier’s refusal was consistent with the actions of a guilty person. 174 Wn.

App. at 262, 270.

       Gauthier is distinguishable on its facts. Here, the State elicited testimony from Deputy

Woods that Ramsey said he wanted to talk to his brother before allowing Deputy Woods to take

photographs, and that after talking to his brother, Ramsey no longer allowed Deputy Woods to

walk around the farm. The State further elicited evidence that when Deputy Woods returned to

the farm to take photographs, he had a warrant.

       During closing arguments, the State referred to Deputy Woods’s testimony and said,

       Deputy Woods took photos of the scene. He went around and he found where it
       was that she said this had occurred and took photos. You can see in the photos
       where the grass and twigs are all matted down in an area. [SB] said that’s where it
       occurred, and that’s where Deputy Woods took pictures of. That matched [SB’s]
       story.

3 VRP at 595. The State did not otherwise refer to Deputy Woods’s warrant or Ramsey’s refusal

to allow a warrantless search.

       Here, in contrast to Gauthier, the State did not use Ramsey’s invocation of his right to

refuse a warrantless search as substantive evidence of guilt. The State did not pursue this line of

questioning with Deputy Woods. Moreover, the State did not argue that Ramsey’s actions were

indicative of guilt. As noted above, Deputy Woods’s testimony was merely a fleeting reference

to Ramsey’s exercise of a constitutional right.5 Accordingly, we hold that it did not rise to the

level of manifest constitutional error and Ramsey waived the issue.




5
  Likewise, the State’s reference to Deputy Woods’s photographs in closing argument was
tenuously related to Woods’s testimony about Ramsey’s request to speak to his brother before
Woods took photographs and is, at best, an indirect reference to Ramsey’s exercise of his rights.



                                                  28
No. 54638-8-II


C.     Ineffective Assistance of Counsel

       Once again, Ramsey argues in the alternative that his trial counsel’s failure to object to

Deputy Woods’s testimony was ineffective assistance of counsel. But he cannot show prejudice.

As explained above, Ramsey cannot show sufficient prejudice to show manifest constitutional

error. Kalebaugh, 183 Wn.2d at 584. Accordingly, any error here was not manifest. Thus,

Ramsey cannot show prejudice and his argument fails.

                                     IV. CUMULATIVE ERROR

       Ramsey next argues that cumulative error violated his right to a fair trial. We disagree.

       A defendant may be entitled to a new trial when cumulative errors result in a trial that is

fundamentally unfair. State v. Emery, 174 Wn.2d 741, 766, 278 P.3d 653 (2012). Ramsey

argues that the cumulative effect of the seating of Juror No. 10, the exclusion of the photograph

of SB, the State’s elicitation of Deputy Woods’s testimony regarding Ramsey’s invocation of his

constitutional rights, and his counsel’s inability to present a competent defense entitle him to a

new trial. However, as explained above, Ramsey was affected by only one error, and he failed to

demonstrate that it was manifest. One error is not cumulative. In re Cross, 180 Wn.2d 664, 690-

91, 327 P.3d 660 (2014), abrogated on other grounds by State v. Gregory, 192 Wn.2d 1, 427

P.3d 621 (2018). Accordingly, we hold that he is not entitled to a new trial.

                 V. COMMUNITY CUSTODY AND LEGAL FINANCIAL OBLIGATIONS

       Finally, Ramsey argues that the trial court erred when it imposed community custody

conditions involving minors and LFOs. Turning to the community custody conditions, Ramsey

was convicted of a crime against an adult, but his judgment and sentence restricted his contact

with minors. The State concedes this was error and we accept the concession.




                                                 29
No. 54638-8-II


       Also, the trial court found Ramsey indigent, and stated at the sentencing hearing that it

would impose only mandatory LFOs. But the trial court imposed a community custody

supervision fee, which is a discretionary LFO. See State v. Lundstrom, 6 Wn. App. 2d 388, 396

n.3, 429 P.3d 1116 (2018). The State also concedes this was error and we accept its concession.

                               VI. STATEMENT OF ADDITIONAL GROUNDS

       In his SAG, Ramsey argues that Jensen, the sexual assault nurse examiner, improperly

testified on the ultimate issue, and that the prosecutor committed misconduct by eliciting this

testimony. He further argues that the prosecutor committed misconduct by eliciting false

testimony from Deputy Woods. These arguments fail.

A.     Ultimate Issue

       First, Ramsey argues that Jensen’s repeated testimony that SB’s injuries were “consistent

with” sexual assault and SB’s statements to Jensen during the interview went to the ultimate

issue of whether he raped SB. We disagree.

       We review the trial court’s decision to admit expert testimony for an abuse of discretion.

State v. Kirkman, 159 Wn.2d 918, 927, 155 P.3d 125 (2007). “Testimony in the form of an

opinion or inferences otherwise admissible is not objectionable because it embraces an ultimate

issue to be decided by the trier of fact.” ER 704. An expert opinion is not barred where a

medical professional testifies that an injury is consistent with sexual abuse. State v. Young,

62 Wn. App. 895, 905-07, 802 P.2d 829 as modified on reconsideration, 62 Wn. App. 895, 817

P.2d 412 (1991). In Young, Division I of this court held that testimony about medical conditions

and their consistency with sexual abuse did not go to the ultimate issue of whether the defendant

committed statutory rape and indecent liberties. 62 Wn. App. at 907. The Young court explained

that there was no error where the witness neither testified that the medical observation proved




                                                30
No. 54638-8-II


sexual abuse occurred, identified the abuser, nor that the findings could have only resulted from

abuse. 62 Wn. App. at 906.

       The same is true here. Jensen never testified as to the ultimate issue of whether Ramsey

committed rape. Instead, Jensen testified only that SB’s injuries were consistent with sexual

abuse. Accordingly, Ramsey’s argument fails.

B.     Prosecutorial Misconduct

       Second, Ramsey argues that the prosecutor committed misconduct by eliciting Jensen’s

testimony that SB’s injuries were “consistent with” sexual assault. SAG at 1-3. Likewise,

Ramsey argues that the prosecutor committed misconduct by eliciting testimony from Deputy

Woods in which he gave false testimony and misled the jury. We disagree.

       To prevail, Ramsey bears the burden of establishing that the conduct was both improper

and prejudicial. State v. Song Wang, 5 Wn. App. 2d 12, 30, 424 P.3d 1251 (2018). To establish

prejudice, he must show “a substantial likelihood that the misconduct affected the jury verdict.”

In re Pers. Restraint of Glasmann, 175 Wn.2d 696, 704, 286 P.3d 673 (2012). “We evaluate the

prosecutor’s challenged statements ‘within the context of the prosecutor’s entire argument, the

issues in the case, the evidence discussed in the argument, and the jury instructions.’” Song

Wang, 5 Wn. App. 2d at 30 (quoting State v. Dhaliwal, 150 Wn.2d 559, 578, 79 P.3d 432

(2003)).

       Turning to Jensen’s testimony, the prosecutor asked Jensen what took place during her

examination of SB. Jensen responded that SB “was just covered in just superficial scratches,

which would be consistent with struggling in the brush.” 3 VRP at 388. Ramsey objected to this

statement and the trial court sustained the objection. We presume the jury disregarded this




                                                31
No. 54638-8-II


statement and Ramsey does not show how it was prejudicial in the context of the whole case.

Kalebaugh, 183 Wn.2d at 586.

         Jensen continued her testimony and stated, “Superficial scratches all over her entire back.

And she had bruising on her legs. She had superficial scratches everywhere, but I remember the

back specifically. They were, I mean, just about all over her.” 3 VRP at 388.

         As explained above, this testimony was not improper because it did not reach an ultimate

issue. Young, 62 Wn. App. at 905-07. Although the prosecutor’s original question drew an

objection that the trial court sustained, this alone is not proof of misconduct, especially because

we presume the jury disregarded her original statement. Ramsey cannot show prejudice because

the prosecutor elicited no prejudicial testimony. Nothing that Jensen testified to was admitted in

error.

         Next, Ramsey argues that the prosecutor elicited false testimony from Deputy Woods

when Woods implied that Ramsey’s statement that he and SB “made out” and “that was it” was

the same as Ramsey denying that he had sex with SB. 3 VRP at 487; SAG at 3-4. But this

argument fails because Deputy Woods further testified that Ramsey never explicitly denied

having sex with SB. 3 VRP at 454. Moreover, the jury had the benefit of Ramsey’s full

statement to Deputy Woods. Ramsey has not shown that the prosecutor elicited false testimony

from Deputy Woods, or that Deputy’s Wood’s “that’s it” testimony prejudiced him. Thus,

Ramsey’s argument fails.

                                          CONCLUSION

         We hold that Ramsey was not denied the right to a fair trial and an impartial jury because

he could not show that the juror in question displayed actual bias. Next, we hold that the trial

court properly excluded the photograph depicting the victim in scantily-clad attire under the rape




                                                 32
No. 54638-8-II


shield statute. Likewise, we hold that the trial court did not violate Ramsey’s right to

confrontation or to present a defense. We further hold that Ramsey waived his challenge that the

State impermissibly commented on his right to privacy because he did not object and cannot

show manifest constitutional error. Each of Ramsey’s ineffective assistance of counsel

arguments fail, as does his cumulative error argument. The arguments Ramsey raises in his SAG

also fail. However, the trial court improperly imposed the challenged community custody

conditions and LFOs. Accordingly, we affirm Ramsey’s judgment and sentence and remand to

strike the incorrect community custody conditions and improper legal financial obligations.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      Worswick, J.
 We concur:



 Glasgow, A.C.J.




 Veljacic, J.




                                                 33